It is urged that Witmer expected to ultimately secure insurance policies as a result of the transaction with appellant, and the delivery of the policies being something which was bound to occur in the future, that the facts will not support a charge for swindling. If the false representations by appellant were in the nature of promises to be carried out in the future, his contention would be sound, as illustrated by Windham v. State, 71 Tex.Crim. Rep., 160 S.W. Rep. 72; Martin v. State, 36 Tex.Crim. Rep., 35 S.W. Rep. 976, and other cases to which we have been referred. In the present case the representations alleged and proven were that appellant represented that he was then the agent of the insurance company, authorized to take applications for insurance, and to collect and receipt for the initial payment, all of which was false. We think under a state of facts here shown to exist Boscow's case 33 Tex.Crim. Rep. is in point.
The motion for rehearing is overruled.
Overruled.